Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	The amendment filed July 21st, 2022 has been entered. Claims 1-11 and 13 remain pending in the application. The previous objections to specifications, drawings, and claims have been overcome by applicant’s amendments.  The rejections under 112(a) have been overcome by applicant’s amendments. The previous rejections under 112(b) have been overcome by applicant’s amendments, however, there remain 112(b) indefinite limitations to be addressed in the amended claims as addressed below. The previous 102 and 103 rejections with reference to Howick, Dupont data sheet 1 and 2, and Lazanja have been overcome by amendment. The applicant’s amendment is distinguished from the Howick and Lazanja references as previously applied, however, the amended claims are rejected as anticipated by Howick under a new element matching, as depicted in Examiner Annotated Fig. 10.

Claim Objections
Claim 6 is objected to because of the following informalities:  “second direction” should read “second axis”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the plurality of first heating conductors are aligned along a third axis that is parallel to the first axis, wherein the plurality of second heating conductors are aligned along a fourth axis that is parallel to the first axis, wherein the plurality of first heating conductor are aligned along a fifth axis that is parallel to the second axis, wherein the plurality of second heating conductors are aligned along a sixth axis that is parallel to the second axis…” which renders the claim indefinite. It is unclear how the plurality of heating conductors is aligned along the third axis and fifth axis simultaneously. As shown in the Examiner Annotated - Specification Figure 3 below, the first heating conductor 0 is aligned along the third axis with heating conductors 3 and 4, but not with heating conductors 1 and 2. Similarly, the first heating conductor 0 is aligned along the fifth axis with heating conductors 1 and 2, but not with heating conductors 3 and 4. Heating conductor 0 is not aligned on the third or fifth axis with heating conductor 5.
For the purpose of compact prosecution only, claim 1 will be interpreted “each heating conductor of the plurality of first heating conductors is aligned with a portion of the first heating conductors along a third axis that is parallel to the first axis… each heating conductor of the plurality of first heating conductors is aligned with a portion of the first heating conductors along a fifth axis that is parallel to the second axis.
Claim 2-11 do not resolve the issue and are rejected similarly.
Claim 5 recites the limitation “the plurality of first branches is electrically connected to the plurality of second branches adjacent by the plurality of heating conductors” which renders the claim indefinite. It is not clear what “plurality of second branches adjacent” refers to, as this could either be attempting to refer to each branch of the first branches connecting to the adjacent second branches situated above and below it, or it could be referring to any connection between the two pluralities as a group. For the purpose of compact prosecution only, the claim will be interpreted as “each of the plurality of first branches is electrically connected to adjacent branches of the plurality of second branches adjacent by the plurality of heating conductors”.
Claim 6 does not resolve the issue and is rejected similarly.



Claim 6 recites limitations wherein “each of the plurality of first heating conductors has [[a]] an upper end directly attached to DB1/ 131081320.14 of 5PATENTApplication No. 16/572,147Attorney Docket No. 123222-5427-USeach of the plurality of second branches and a lower end directly attached to each of the plurality of first branches, each of the plurality of second heating conductors has [[a]] an upper end directly attached to each of the plurality of first branches and a lower end directly attached to each of the plurality of second branches”, which renders the claim indefinite. The attached drawings show each heating conductor attached to one of the plurality of first branches and one of the plurality of second branches, not to each of the plurality of first branches and to each of the plurality of second branches. It appears this may be a typographical error. For the purposes of compact prosecution only, the claim will be interpreted as if the four times “each of” the plurality of branches appears it was meant to be “one of” the plurality of branches.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howick et al. (US Patent No. 7,205,510 B2), hereinafter Howick.

Regarding claim 1, ( as best interpreted under 112b considerations) Howick discloses (Fig. 1, 2) a sheet-type heating element (10) comprising: an insulation layer (carrier 18); a first electrode (first conductive medium 12, negative section 70) disposed on the insulation layer and including a plurality of first branches (plurality of extensions 80); a second electrode (first conductive medium 12, positive section 72)  disposed on the insulation layer and including a plurality of second branches (plurality of extensions 82); and a plurality of heating conductors arranged in electrical parallel circuits and electrically connected with the plurality of first branches and the plurality of second branches (second conductive medium 14, strips 94; Col. 8, Line 62 - Col. 9, Line 5; Fig.1-2),
Howick additionally discloses that “the second conductive medium may comprise a plurality of strips having cut out portions” or “be sectioned or broken into pieces” (Col. 10, Lines 7-12), and that “the strips be substantially uniformly spaced apart from each other” (Col. 9, Lines 8-13).  This implies that another embodiment is taught by Howick which corresponds to that shown in the examiner-annotated figure 10, where the second conductive medium is sectioned into pieces that are spaced uniformly apart from each other, creating a rectangular grid arrangement with rows and columns of pieces of conductive medium.  This grid is exactly analogous to the “Modified Figure 8” which was presented on page 9 of the Non-Final rejection with regard to the previous claim 4.  It only differs in that, instead of all the pieces being colored in black, the pieces of conductive medium in this Annotated Figure are have three different colorings in order to facilitate element-matching them to the recited claim limitations.  Using this color coding, we can then identify three groups of these pieces: the recited plurality of first heating conductors (with dark diagonal lines), the recited plurality of second heating conductors (with diamond markings), and other pieces which are not recited (in solid black).
Thus, Howick discloses wherein the plurality of heating conductors includes a plurality of first heating conductors and a plurality of second heating conductors, wherein the plurality of first branches and the plurality of second branches extend in a first axis, wherein the plurality of first branches and the plurality of second branches are alternately arranged in a second axis that is perpendicular to the first axis (80, 82, 426, 428; Col. 6, Lines 46-51), wherein each heating conductor of the plurality of first heating conductors is aligned with a portion of the first heating conductors along a third axis that is parallel to the first axis, (Examiner Annotated – Howick Figure 10), wherein each heating conductor of the plurality of second heating conductors are aligned with a portion of the heating conductors along a fourth axis that is parallel to the first axis, (Examiner Annotated – Howick Figure 10),  wherein each heating conductor of the plurality of first heating conductors is aligned with a portion of the first heating conductors along a fifth axis that is parallel to the second axis, (Examiner Annotated – Howick Figure 10),  wherein each heating conductor of the plurality of second heating conductors are aligned with a portion of the heating conductors along a sixth axis that is parallel to the second axis, (Examiner Annotated – Howick Figure 10),  and DB1/ 131081320.13 of 4PATENTApplication No. 16/572,147Attorney Docket No. 123222-5427-USwherein the fifth axis and the sixth axis are alternately arranged and equidistantly spaced from each other along the first axis. (Examiner Annotated – Howick Figure 10)


Regarding claim 2, ( as best interpreted under 112b considerations) Howick discloses (Figures 1-2) the first electrode (12, 70) includes at least one first trunk (base portion 74; Col. 6, Lines 22-25) from which the plurality of first branches (80) branch, and wherein the second electrode (12,72) includes at least one second trunk (base portion 76; Col. 6, Lines 22-25) from which the plurality of second branches (82) branch.
Regarding claim 3, (as best interpreted under 112b considerations), Howick discloses at least one first trunk (74) has a cross-sectional area larger than that of each of the plurality of first branches (80), and wherein the at least one second trunk (76) has a cross-sectional area larger than that of each of the plurality of 25second branches (82; Col. 8, Lines 26-33).
Regarding claim 4, (as best interpreted under 112b considerations), Howick discloses (Fig. 1-2, Examiner Annotated – Howick Figure 10) a heating element wherein the plurality of heating conductors (second conductive medium 14, 408, strips 94, 432) are 10alternately arranged between the plurality of first branches and the plurality of second branches. (Examiner Annotated – Howick Figure 10, heating conductors are arranged in alternating patterns and are between the plurality of first branches and plurality of second branches)
Regarding claim 5, (as best interpreted under 112b considerations), Howick discloses (Figure 1, 2, 8, Examiner Annotated – Howick Figure 10,) each of the plurality of first branches. (80, 426)  is electrically connected to adjacent branches of the plurality of second branches (82, 428) by the plurality of heating conductors (14, 408, 94, 432).
Regarding claim 6, (as best interpreted under 112b considerations), Howick discloses (as shown in Examiner Annotated – Howick Figure 10) each of the plurality of first heating conductors has an upper end directly attached to DB1/ 131081320.14 of 5PATENTApplication No. 16/572,147Attorney Docket No. 123222-5427-USone of the plurality of second branches and a lower end directly attached to one of the plurality of first branches, each of the plurality of second heating conductors has an upper end directly attached to one of the plurality of first branches and a lower end directly attached to one of the plurality of second branches, the plurality of first heating conductors and the plurality of second heating conductors are alternately arranged and equidistantly spaced from each other along the second direction.
 	Regarding claim 7, (as best interpreted under 112b considerations), Howick discloses (Fig. 1, 2) the first trunk (74) and the second trunk (76) are disposed along a periphery of a predetermined heating area (Col. 9, Lines 6-10), wherein the plurality of first branches (80) branch from the first trunk and extend across the heating area, and wherein the plurality of second branches (82) branch from the second trunk and extend across the heating area (Col. 6, Line 43-46).
Regarding claim 8, (as best interpreted under 112b considerations), Howick discloses the insulation layer (18) includes a polymer. (Col. 5, Lines 29-31)
Regarding claim 9, (as best interpreted under 112b considerations), Howick discloses the first electrode (12) and the second electrode (12) include a metallic material. (Col. 5, Lines 53-54)
	Regarding claim 10, (as best interpreted under 112b considerations), Howick discloses the plurality of heating conductors (14) include at least one of carbon black, positive temperature coefficient (PTC), or carbon nanotube. (Col. 4, Lines 1-2, Col.  9, Line 56)
	Regarding claim 11, (as best interpreted under 112b considerations), Howick teaches a sheet-type heating element (10), further comprising: a coating layer coated on the first electrode (12), the second electrode (12), and the plurality of heating conductors (14) for insulation, (Col. 11, Lines 59-61) wherein the insulation layer (18), the first electrode, the second electrode, the plurality of heating conductors, and the coating layer in combination have a thickness of 0.1 mm to 1 mm in a stacking direction of the insulation layer, the first electrode, the second electrode, the conductors, and the coating layer to allow the sheet type heating element to be flexible (Col. 4 Lines 11-12). Howick teaches the following thickness ranges for the materials: for insulation layer, 1 micron to 1cm; for electrodes, 2 microns to 4 mm; for heating conductors, 1 micron to 1mm; for coating, 10 micron – 5mm, which in combination have a thickness of 14 micron to 2cm (Col. 5, Line 34-35; Col. 7, Lines 1-2; Col. 9, Lines 31-32; Col. 12, Lines 2-7).
	Regarding claim 13, (as best interpreted under 112b considerations), Howick teaches an armrest of a vehicle door (Fig. 3,4), the armrest comprising: a frame covering the armrest to configure an appearance of the armrest (Col.2 Lines 66- Col 3, Line 4); a first polymer layer disposed on the frame (cushion 148, tape 150, Col. 12 Lines 25 -28); a sheet-type heating element (10) disposed on the first polymer layer and receiving electric power from outside to generate heat; a second polymer layer disposed on the sheet-type heating element; (insulation layer 130; Col 12 Lines 9-20) and a cover layer disposed on the second polymer layer and exposed to the outside (trim layer 146; Col. 2, Line 66 – Col. 3, Line 4), wherein the sheet-type heating element includes: an insulation layer for insulation (carrier 18); a first electrode disposed on the insulation layer (first conductive medium 12, negative section 70) and including a plurality of first branches (extensions 80); a second electrode disposed on the insulation layer (first conductive medium 12, positive section 72) and including a plurality of second branches (extensions 82); and a plurality of heating conductors disposed in parallel and configured to electrically connect the plurality of first branches and the plurality of second branches (second conductive medium 14, strips 94; Col. 8, Line 62 - Col. 9, Line 5; Fig.1-2).
Howick additionally discloses that “the second conductive medium may comprise a plurality of strips having cut out portions” or “be sectioned or broken into pieces” (Col. 10, Lines 7-12), and that “the strips be substantially uniformly spaced apart from each other” (Col. 9, Lines 8-13).  This implies that another embodiment is taught by Howick which corresponds to that shown in the examiner-annotated figure 10, where the second conductive medium is sectioned into pieces that are spaced uniformly apart from each other, creating a rectangular grid arrangement with rows and columns of pieces of conductive medium.  This grid is exactly analogous to the “Modified Figure 8” which was presented on page 9 of the Non-Final rejection with regard to the previous claim 4.  It only differs in that, instead of all the pieces being colored in black, the pieces of conductive medium in this Annotated Figure are have three different colorings in order to facilitate element-matching them to the recited claim limitations.  Using this color coding, we can then identify three groups of these pieces: the recited plurality of first heating conductors (with dark diagonal lines), the recited plurality of second heating conductors (with diamond markings), and other pieces which are not recited (in solid black).
Thus, Howick discloses wherein the plurality of heating conductors includes a plurality of first heating conductors and a plurality of second heating conductors, wherein the plurality of first branches and the plurality of second branches extend in a first axis, wherein the plurality of first branches and the plurality of second branches are alternately arranged in a second axis that is perpendicular to the first axis (80, 82, 426, 428; Col. 6, Lines 46-51), wherein each heating conductor of the plurality of first heating conductors is aligned with a portion of the first heating conductors along a third axis that is parallel to the first axis, (Examiner Annotated – Howick Figure 10), wherein each heating conductor of the plurality of second heating conductors are aligned with a portion of the heating conductors along a fourth axis that is parallel to the first axis, (Examiner Annotated – Howick Figure 10),  wherein each heating conductor of the plurality of first heating conductors is aligned with a portion of the first heating conductors along a fifth axis that is parallel to the second axis, (Examiner Annotated – Howick Figure 10),  wherein each heating conductor of the plurality of second heating conductors are aligned with a portion of the heating conductors along a sixth axis that is parallel to the second axis, (Examiner Annotated – Howick Figure 10),  and DB1/ 131081320.13 of 4PATENTApplication No. 16/572,147Attorney Docket No. 123222-5427-USwherein the fifth axis and the sixth axis are alternately arranged and equidistantly spaced from each other along the first axis. (Examiner Annotated – Howick Figure 10)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM MILES DEAN whose telephone number is (571)272-2985. The examiner can normally be reached Monday - Friday 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM M DEAN/               Examiner, Art Unit 2857

/ANDREW SCHECHTER/               Supervisory Patent Examiner, Art Unit 2857